 In the Matter of WESTERNELECTRIC COMPANY,EMPLOYERandMARKE. NELSON, PETITIONERandEQUIPMENT WORKERS,LINCOLNDIVI-SION,No.62,COMMUNICATION WORKERS OFAMERICA, C. I.0.,UNIONCase No.17-RD-19.-Decided December 9,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William J.Cassidy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employeesdesignated in the petition. ,The Union, a labor organization affiliated with the C. I. 0., is cur-rently recognized by the Employer as the exclusive bargaining repre-sentative of the employees designated in the petition.3.The Union asserts that it has a bargaining contract with the Em-ployer which is a bar to this proceeding.On August 29, 1947, theEmployer and the Union signed a contract covering these employees,with a termination date of August 28, 1949. This contract containedno automatic renewal clause, but provided for one reopening as towages during the contract period, upon notice to be given on or afterJune 30, 1948. Pursuant to this provision a supplementary agreementwas signed on October 28, 1948, containing a new wage scale and ex-tending the termination date of the original contract to February 28,1951.The petition herein was filed on August 25, 19.49.The supple-mentary agreement was executed 10 months in advance of the expira-tion date of the August 29, 1947, contract, and was therefore a pre-mature extension of that contract.As the petition was filed before.87NLRB No. 71.544 WESTERN ELECTRIC COMPANY545the expiration date of that contract, we find that the supplementaryagreement of October 28, 1948, cannot operate as a bar to this proceed-ing.'We find that a question affecting commerce exists concerning therepresentation of employees of the .Employer within the meaning ofSection 9 (c) (1).and Section 2 (6) and (7) of the Act.4.We find, in accord with the stipulation of the parties, that allsergeants and watchmen at the Employer's Lincoln, Nebraska, plant,excluding supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct .2DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gainin, by Equipment Workers, Lincoln Division, No. 62, Com-munications Workers of America, C. I. O.I Doehler-Jarvis Corp. (Dechler Die Casting Division),81NLRB 1097 ;Robertshaw-Fulton ControlsCompany,77 NLRB 316 ;Geo. Knight &Co., 74 NLRB 560. Cf.RepublicSteel Corporation,84 NLRB 483. As we have found that the existing contract is not abar to this proceeding, it is unnecessary to rule on the Petitioner's contention that thecontract is invalid.We find no merit in the Union's motion that the petition should bedismissedbecause its filing was motivated by the Petitioner's reliance upon the invalidityof the contract.The motion is hereby denied.2These employees principally perform plant protectiondutiesand enforce the Employer'splantrules and regulations.During their employment in these positions they are depu-tized by the municipal police department.We find that they are guards within the meaningof the Act.8 Section9 (b) (3) of the Act precludes the Board from certifying any labor organizationas the representative of employees in a bargaining unit of guards if such organization ad-mits to membership,or is affiliated directly or indirectly with an organization whichadmitstomembership, employees other than guards.For this reason and also becausethe Union is not presently in compliance with the filing requirements of Section 9 (h) ofthe Act, we will not certify the Union if it wins the election, but will only certify thearithmetical results of the election.Westinghouse Electric Corporation,78 NLRB 10.